 



EXHIBIT 10.1



 

 



Amendment No. 2 to

Treppel Loan Agreement

 

WHEREAS, Elite Pharmaceuticals, Inc., a Nevada corporation (the “Borrower”), and
Jerry Treppel, a resident of New Jersey (the “Lender”) entered into that certain
Loan Agreement dated June 12, 2012, as amended on December 5, 2012 (the
“Agreement”); and

 

WHEREAS, the Lender and Borrower desire to amend the Agreement and the related
Promissory Note to change the maturity date by which the principal amount of the
Credit Line (as defined in the Agreement) is due; and

 

WHEREAS, pursuant to Section 7.5 of the Agreement, the Agreement can be amended
provided such amendment is in writing and executed by the Lender and the
Borrower.

 

NOW, THEREFORE, in consideration of the premises, the mutual provisions
contained in the Agreement, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Borrower and Lender
hereby amend the Credit Line and the related Promissory Note as follows:

 

1.The date on which the unpaid principal amount then outstanding plus accrued
interest thereon shall be paid in full is changed from July 31, 2013 to July 31,
2014.

 

2.The requirement that the unpaid principal amount then outstanding plus accrued
interest thereon being paid on such date that the Borrower raises at least
$2,000,000 in gross proceeds from the sale of any of its equity securities is
hereby removed from the Agreement.

 

3.Except as otherwise expressly provided herein, the Agreement and the
obligations of the Borrower thereunder, and each of the rights of and benefits
to the Borrower thereunder is, and shall continue to be, in full force and
effect and each is hereby ratified and confirmed in all respects

 

4.This Amendment may be executed in two or more identical counterparts, all of
which shall be considered on and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

IN WITNESS WHEREOF, the Borrower and Lender have caused their respective
signature page to this Amendment to be duly executed as of the 2nd day of
August, 2013.

 

 

ELITE PHARMACEUTICALS, INC.                 By:

/s/ Nasrat Hakim

 

/s/ Jerry Treppel

  Nasrat Hakim, Chief Executive Officer   Jerry Treppel        

 

 



 

